﻿First of all, allow me to congratulate Ambassador Shihabi of Saudi Arabia on his election to the presidency of the General Assembly. I wish him every success in meeting his responsibilities.
Allow me to express my appreciation, as well, to Mr. De Marco, his predecessor, who represents a small country, yet had the courage to point to some of the Organisation's major problems. He did so with a decisiveness that has few precedents.
It is also my most pleasant obligation to thank the Secretary-General. In guiding the Organisation, Mr. Javier Perez de Cuellar demonstrated a noble vision. The broad outlook of this politician proved to be in concert with our times. His integrity and assurance deserve our admiration.
Let me welcome our new Members: the Republics of Estonia, Latvia and Lithuania, the Republic of the Marshall Islands, the Federated States of Micronesia, the Democratic People's Republic of Korea and the Republic of Korea. We look forward to the active contribution of these new Members, and are prepared to cooperate closely with them on the various items on our agenda.
Last year's session was the first I attended as Foreign Minister of a country freed from totalitarianism. Since then, I have reflected seriously upon the role of the United Nations in this world of ours, which has changed so much. Why, I have wondered, was the Organization's contribution to putting an end to the cold war only a modest one, even though it was founded to maintain peace?
I represent one of the countries that over the past two years has experienced a dramatic transformation on the road to democracy. This transformation is helping to change the political map of the world, and so perhaps we have a certain right, even an obligation, to judge how capable the United Nations is of adapting to new impulses and reacting to them for the general welfare. I hope therefore that I may be excused for abandoning tradition and relegating comments on individual items on this year's agenda to discussions in the Main Committees.
Allow me to paraphrase the words that President Havel used two years ago to address the situation in my own country. Our organisation too is not exactly flourishing! Its history is very controversial. Successes combine with failures.
Very soon after the Second World War, the United Nations, with so many hopes invested in it, turned into a cold war battlefield. It was dramatically influenced by the false concept of the so-called international class struggle. It failed to cope with flagrant violations of its own Charter and of international law. The most painful failure, from my perspective, occurred, of course, in 1968 when Czechoslovakia was invaded by the Warsaw Treaty countries.
Later, during the era of so-called super-Power detente, we all witnessed the United Nations turn into a forum for rhetorical somersaults that concealed its inability to solve real problems effectively. We witnessed the gradual withering of the idea of multilateralism and of the last remnants of the Organization's prestige. Even disapproval on the part of the vast majority of Member States did not prevent this very forum from being desecrated by people who defended aggression and violence.
And yet, the Organization played a substantial role in decolonization. It contributed to the evolution and codification of international law. It served us all as an umbrella sheltering an entire roster of useful agencies that deal with everything from industrial development and atomic energy to health care and telecommunications. And. what is probably the most important point, every September, this very Hall turned into a meeting place of all those who otherwise might not have had anywhere else to meet.
Today, it may appear as though the dark periods of the Organisation's activity are over, as though its renovation is only a matter of capturing the spirit of the times and introducing several organisational improvements.
And, true enough! the situation today is better than any of us would have dared to anticipate only a short time ago. We have seen an end to the ideological confrontation that blocked a realistic view of matters. The East-West conflict, which for 40 years threatened general destruction, in effect resolved itself, once the ideology that supported it crumbled, fully demonstrating its impotence. The interests of humanity have once again become a well-recognized priority. The collapse of bipolarity revives our renewed appreciation of multilaterality. Two years ago, the Secretary-General correctly observed that
"the United Nations has been intensely involved in activities to bring peace to troubled regions of the world. ... Indeed, the assistance of the world Organization is being sought as never before in its history." (A/44/1, p.3)
No longer does one third of mankind suffer the grip of a totalitarian system. Nevertheless, the Organization often seems unable to transcend the shadow of its own past. This is why it is not in the forefront of world developments, why it merely reflects, belatedly and imperfectly, these developments. This situation is all the more disturbing in view of the extent and immediacy of the Organisation's tasks.
One critical mission of the United Nations is to bridge the chasm between the North and the South, which is expanding menacingly. Civilisation as we know it will, at the end of this century, simply not have a chance if it is divided by enormous differences in well-being and social welfare. The collapse of an ideology is not sufficient for resolving this problem.
Equally pressing is the solution of acute global problems that the founders of the United Nations could only dimly foresee. They are now omnipresent. They confront us in a number of areas, including the environment, energy, population and migration. We are witnessing an alarming escalation in international crime, terrorism, drug addiction and the spread of new diseases. These phenomena jeopardize not merely individuals, but also sometimes even entire nations. If the United Nations fails to react to these supra-national problems far more energetically than it has to date, it will be disqualified from dealing with critical global issues. At stake is the welfare of future generations. The Preamble to our Charter calls upon us to "save succeeding generations from the scourge of war", but this is not enough at a time when civilization can self-destruct in a number of other, wholly unexpected ways.
I propose, for example, that wherever it is possible, we consider together a strong effort to convert weapons manufacture into production benefiting the environment. The forthcoming Conference on Environment and Development in Brazil will address this problem. I believe that our Organisation should set the defence of human rights, the natural and inalienable birthright of every human being, as one of its prime objectives. It is no longer enough to have them codified or even to debate how well they are safeguarded. Those of us who experienced the gradual degeneration of so-called "really existing socialism" know full well that without enforcing these rights comprehensively and across the board, all else in society inevitably becomes a hollow shell, as well.
We also realise that the poor and the suffering will not enjoy their human rights so long as their living conditions do not radically improve. Progress in these two areas is thus interconnected. Ignoring abuses of human rights anywhere in the world is morally and politically unacceptable, as we have experienced in the distant and more recent past. We are convinced that it is not possible to argue principles of sovereignty and non-interference when the matter at issue is that of preventing ruthless, intentional and mass violations of human rights and freedoms. In fact, it is necessary to go even further in this direction. The United Nations, equipped with the appropriate authority, should stand vigilant watch over human rights everywhere in the world, and people anywhere in the world should be able to rely on its capacity to redress violations of these rights.
All this begs the question: Can the United Nations be better than the sum of its Members? Are we not told year after year that the Organisation cannot accomplish store than what its Member States allow? And if this were true, would we even have the right to criticise it and seek improvements? I think we will discover that more than one thread leads to better solutions within the Charter itself. Its real potential has hardly been tapped- The Charter binds all Member States to act in a manner that will allow the Organisation to accomplish its objectives successfully.
Our world Organization must be more than the sum of its Members. Particular national interests have often been advanced, sometimes even ruthlessly, in conflict with our common interest. It should be possible to hold such conflicts within reasonable and mutually acceptable limits. Subjecting one's own interests to higher international needs is also in one's own interest. In this there should be no difference between nations big and small, developed and less developed. It is precisely the degree of mutual responsibility and tolerance that draws the line between a weak and a strong United Nations, between a paralysed Organisation and an effective one.
A year ago the General Assembly met under the omen of the Persian Gulf War. This year we are meeting under the omen of its difficult conclusion. The end to traditional East-West rivalry has certainly contributed to the restoration of peace. In this the United Nations played an important role: it helped fight aggression and restored the rule of law. This was a serious test of whether our Organization is capable of facing a threat to international peace and security, whether it can react to naked aggression. The United Nations did not fail this test, and this is very encouraging. True, the Organization did not manage to prevent Iraqi aggression, did not find a diplomatic solution to the crisis and did not even employ the security mechanism outlined in its Charter. Nevertheless, the United Nations proceeded in the spirit of its Charter and contributed to effective cooperation between the Security Council and the peace alliance. Thus the United Nations definitely played a role in forcing the aggressor to retreat when faced by the international community.
Last year's fears that the use of force in obtaining justice would weaken the United Nations have proved unwarranted. Moreover, once again it transpires that totalitarian and tyrannical regimes are likely to resort to war and to escalate conflicts, whereas democracies are beacons of law and peace. A clear moral follows from this: nobody who might wish to follow the Iraqi example can count on doing so with impunity. This applies also to obvious preparations for acts of aggression. Objections on the basis of sovereignty and non-interference have to be cast aside. Too much is at stake. Every Munich leads to catastrophes that are always greater than the one it seeks to prevent.
The moral of the Gulf war is all the more important because the Gulf is not the only area of conflict; national and ethnic conflicts are flaring up even in Europe, which earlier at least appeared to be stable.
Last year's developments once more confirmed that justice and security are inseparable. Our common security depends upon moving towards a unity founded on generally valid principles of humanity, and this indicates the direction the United Nations should take.
The implementation of these principles would make it possible for the United Nations to play a more important role as an intermediary in conflicts that are of concern to us all - in Yugoslavia as well as in the Middle East. I think that the convening of a Middle East conference as well as the repealing of the resolution equating Zionism with racism would be steps in the right direction.
The very existence of a strong international organ can in many cases influence nations' behaviour, making it unnecessary to turn to force, which truly is the last resort. Reviewing the General Assembly agenda is sometimes a sad exercise. Year after year it stubbornly features a variety of prestigious items whose only point is to debate obsolete resolutions. Is there, for example, any point in dealing with dozens of disarmament resolutions adopted year after year in virtually unchanged form? The situation in which these issues are being resolved has fundamentally changed. Without questioning good intentions or underestimating persistent negotiating efforts, I suggest that actual results are incommensurate with the efforts and resources expended on these issues.
These efforts amount to little more than filling dusty archival shelves with stacks of unread printed matter. The problems I have just mentioned also touch upon United Nations activity in economic and social development. The most important phenomenon in the relationship of East and West is unquestionably the elimination of bipolarity. However, what should be truly instructive for the United Nations in the economic sphere is the absolute collapse of a system based on the idea of administrative redistribution of the property of the rich to benefit the poor.
And yet to a large extent the United Nations has so far based its activity on this very idea. This idea still pervades the existing concept of a new international economic order and a host of other documents. This is a blind alley. The countries of Central and Eastern Europe know from their own experience that such a system leads at best to stagnation, but more likely it leads to general and unstoppable decay. Czechoslovakia sadly corroborates this; it ranks today among the less developed countries and, like so many others, it feels an increased and urgent need for foreign assistance. Our attitude, however, is based on the premise that no assistance can be a lasting source of riches. It can only contribute to fundamental reforms which will allow us to create our wealth ourselves.
That does not mean that we are insensitive to the just requirements and needs of developing countries. Despite our own difficulties, we also want to contribute to helping them as efficiently as possible. Contrary to some of my predecessors, though, I am not here to recite false data on the extent of our foreign assistance. This assistance will, for the time being, be modest. However, it will be directed far more clearly at effective development programmes within the United Nations framework and it will increase as soon as our economic circumstances permit.
However, we are very concerned over shortcomings in the area of United Nations programmes. A substantial percentage of resources designated for development assistance is gobbled up by the bureaucracies of our own Organisation and of recipient countries, and too little remains for development proper. We all know about endless evaluation missions which will do anything to avoid the one important issue - an evaluation of their own uselessness. We cannot accept the existing insufficient coordination between various components of the United Nations system. We are quite baffled by the degree of their duplication - if this is indeed the right expression for not two but three or more United Nations agencies supporting separate offices in the same country, where each deals with the same problems but where, owing to the dispersion of efforts and funds nothing is actually solved.
We all feel the need for our Organization to adapt to the new requirements and increasing demands put on its activity. This is why changes are called for everywhere: in the composition of United Nations bodies, their mutual relationships and the way they operate, the extent of the Secretary-General's authority, the status of the Secretariat, and the financing of the United Nations.
However, changes are useful only if they result in something demonstrably better. I am encouraged that some such changes are already taking place. We are determined to help them along in every possible way.
In particular, I have in mind the transition from propaganda duels to realistic negotiations, from mechanical vote-counting to efforts to reach a consensus. These efforts should improve conditions for using preventive diplomacy and perhaps even for accepting the idea of an arbitration court, which could become an important mechanism for solving controversies. The opinions of Member States also reflect positive changes. Me are delighted that members of the Group of 7 stressed in their July meeting in London their determination to strengthen the United Nations and to turn it into a more powerful and effective instrument of peace, international security and protection of human rights.
Of course, we realise that it will not be easy to agree on which obstacles prevent the United Nations from working more effectively, and thus what needs to be changed. The role of the permanent members of the Security Council, for example, is one subject of discussion. We consider the principle of unanimity among Security Council permanent members a lasting one. No longer do we need to fear that ideological antagonisms will lead to a veto vote. Indeed, only now is the power of veto becoming an instrument of agreement because it forces the holders of that power to seek consensus solutions.
However, a number of other changes should be undertaken immediately. The sight of Foreign Ministers day after day presenting their countries' positions on every item of the agenda to an almost empty hall is somewhat comic. It should be possible to distribute written positions beforehand and devote meetings to the problems which actually burden us. With such a procedure, everyone would gladly attend. It should be possible, for example, to merge the Special Political and the decolonization Committees of the General Assembly. We must seriously evaluate the continuing utility of other bodies which carry on stereotyped discussions and act as though the entire raison d'etre of the United Nations were concentrated in their own existence. The question of the effectiveness of the General Assembly agenda is also an absolutely pressing one, executing such changes would in itself revitalise the United Nations Charter, making it unnecessary to revise it.
Our Organisation is approaching its fiftieth birthday. National and well-thought-out changes could create a significant revival on this anniversary.
In Prague last June our President, Vaclav Havel, offered some thoughts on the spirit needed to meet and shape our rapidly changing times. I believe that we could make the kinds of alterations I have been proposing in this spirit, and so, in concluding, I should like to quote Mr. Havel's remark. He said:
"In fact we are all somewhat taken by surprise by the magnitude and urgency of the task which issues from the magnitude of the hope opening up before us.
"What follows from all this? I would say two things: first, the obligation of not fearing daring, unconventional and radical decisions which lead towards the distant future and preparing for it; second, the obligation of understanding the difficult and broken terrain, at times quite risky in its opacity, on which we stand and on which we must make decisions."

